DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (2005/0116516).  Robinson shows the use of a suspension mechanism comprising: a first suspension unit (2) including a movable support part supported to be movable up and down through a first link mechanism (4), a(n air) spring mechanism (7), and a damper (see para [0029]) relative to a fixed part (5); and a second suspension unit (1) including a seat support part (10) disposed above the first suspension unit and supported to be movable up and down through a second link mechanism (12), a(n air) spring mechanism (14), and a damper (11) relative to the movable support part, wherein rotational directions of the first link mechanism and the second link mechanism are set as to be opposite to each other in terms of the front-back direction on a basis of the respective rotation centers (see Fig. 1) as the first link mechanism is opposite to the second link mechanism.   Regarding claim 8, the suspension mechanism is used with a vehicle seat (10,21) that inherently may be a seat of a construction machine.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of (JP 2015-21732).  Robinson shows all of the teachings of the claimed invention except the use of a damper wherein an elongation-side damping force is higher than a contraction-side damping force is being used so that they have different forces.  JP ‘732 shows the use of a damper (230) having an elongation-side damping force that is higher than a contraction-side damping force so that the elongation-side damping force is different than the contraction-side damping force (see para [0025], [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the suspension of Robinson with the dampers as taught by JP’732 in order to allow for a more controlled and stable dampening of forces on the suspension and seat part.  
Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Sakamoto (JP 2009-248798).  Robinson shows the spring mechanisms of the first and second suspension comprising a linear spring exhibiting a linear characteristic.  Robinson shows all of the teachings of the claimed invention except the use of a torsion bar as a linear spring along with a magnetic spring including stationary magnets and a movable magnet.  Sakamoto shows the use of a spring mechanism comprising a torsion bar (38,44) having a linear spring characteristic and a magnetic spring (94) having stationary magnets (96a,96b) and a movable magnet (98) that exhibits a nonlinear characteristic that has a spring constant which changes in accordance to the relative position of the stationary magnets whereby the spring constant is substantially zero in a predetermined displacement range (see Fig. 3b) when it is moved from its equilibrium state (+/-20mm).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the suspension of Robinson with the spring mechanism as taught by Sakamoto in order to a reduce weight and cost of the suspension mechanism.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        

adb
April 26, 2022